Citation Nr: 0702116	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2001, for service connection for a right knee disorder, a 
ganglion cyst of the left wrist, and a left middle finger 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from November 1978 to December 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that granted service connection and a 10 percent rating for a 
right knee disorder (residuals of a dislocated knee), 
effective July 19, 2002; granted service connection and a 10 
percent rating for a ganglion cyst of the left wrist, 
effective July 19, 2002; and granted service connection and a 
noncompensable rating for a left middle finger disorder, 
effective July 19, 2002.  Service connection was also denied 
for an acquired psychiatric disorder.  

A November 2002 RO decision assigned an earlier effective 
date of November 8, 2001, for the veteran's service-connected 
right knee disorder, ganglion cyst of the left wrist, and 
left middle finger disorder.  

In a May 2005 decision, the Board denied the veteran's claim 
for entitlement to an effective date earlier than November 8, 
2001, for service connection for a right knee disorder, a 
ganglion cyst of the left wrist, and a left middle finger 
disorder.  The Board also denied the veteran's claims for 
entitlement to an initial rating higher than 10 percent for a 
right knee disorder; entitlement to an initial rating higher 
than 10 percent for a ganglion cyst of the left wrist; and 
entitlement to an initial higher (compensable) rating for a 
left middle finger disorder.  The Board remanded the issue of 
entitlement to an acquired psychiatric disorder for further 
development.  

The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2006, the parties (the veteran and the VA Secretary) filed a 
joint motion that requested that the Court vacate and remand 
part of the Board's decision.  An August 2006 Court order 
vacated and remanded that part of the Board's decision that 
denied entitlement to an effective date earlier than November 
8, 2001, for service connection for a right knee disorder, a 
ganglion cyst of the left wrist, and a middle finger 
disorder.  The August 2006 Court order dismissed the appeal 
as to the remaining issues.  

The Board observes that in a January 2007 statement, the 
veteran's representative referred to the veteran's claim for 
entitlement to an effective date earlier than November 8, 
2001, for service connection for a right knee disorder, a 
ganglion cyst of the left wrist, and a left middle finger 
disorder, as well as the claims for entitlement to an initial 
rating higher than 10 percent for a right knee disorder; 
entitlement to an initial rating higher than 10 percent for a 
ganglion cyst of the left wrist; and entitlement to an 
initial higher (compensable) rating for a left middle finger 
disorder.  However, as noted above, the August 2006 Court 
order dismissed the appeal as to the issues of entitlement to 
initial higher ratings for the veteran's service-connected 
right knee disorder, ganglion cyst of the left wrist, and 
left middle finger disorder.  

The Board notes that the appeal for entitlement to service 
connection for an acquired psychiatric disorder is still 
pending development action, and has not yet been recertified 
to the Board following the August 2005 remand.  As such, that 
issue is not properly before the Board at this time, and will 
be the subject of a later decision, if necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the August 2006 joint motion (noted above), 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal, nor was she advised as to the type of evidence 
necessary to substantiate her claim for an earlier effective 
date.  In this regard, the Board notes that the veteran's 
representative contends that a claim was filed prior to the 
date of receipt of the original claim in November 2001.  
Thus, evidence needed to substantiate the claim would be 
evidence showing an earlier claim was, in fact, filed with 
VA.  On remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim for an 
earlier effective date for the award of 
service connection, to include advising 
the veteran to submit evidence showing 
she filed a claim for service connection 
for her right knee, ganglion cyst of the 
left wrist, and middle finger disorder 
earlier than November 8, 2001.  The 
notice should also include notice 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Thereafter, review the claim for 
entitlement to an effective date earlier 
than November 8, 2001, for service 
connection for a right knee disorder, a 
ganglion cyst of the left wrist, and a 
middle finger disorder.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


